DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 23-53 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 27 April 2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 8, 9, 21, and 22 include the phrase “each of at least some of.”  The scope of this phrase is unclear.  It is unclear if each of the claimed moieties must include the claimed functionality; if only some of the claimed moieties must include the claimed functionality (rendering “each of” superfluous); or if some unspecified or undefined quantity of claimed moieties must include the claimed functionality.  Therefore, the full metes and bounds of 8, 9, 21, and 22 cannot be determined.  

Claim Interpretation

Claim 1 includes an operating material and a first lattice structure comprising a plurality of nuclear moieties and a plurality of elongated moieties.  The instant specification defines a lattice structure as a “large chemical structure,” with nuclear moieties analogous to nodes and elongated moieties analogous to connectors extending between nodes.  Applicant has elected silanes as nuclear moieties and silane-terminated urethanes as elongated moieties.  Based on the description provided in the instant specification, the claimed “lattice structure” formed from the elected nuclear moieties and elongated moieties will be interpreted as inclusive of a crosslinked composition obtained by reaction of a silane-terminated urethane with a silane-functional crosslinking agent.  
Claims 8, 9, 21, and 22 will be interpreted as requiring “at least some” of the claimed moieties possessing the indicated functionality, with the phrase “each of” interpreted as being superfluous.

Claim Rejections - 35 USC § 102

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6, 9-11, 13, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Li (CN106367011A; machine translation referred to herein).
Regarding Claims 1, 6, 9, 11, 19, and 22, Li teaches a composition prepared by reacting a mixture of raw materials including the following:
(a) 15-50 wt% of a silane-modified polyurethane prepolymer;
(b) 1-5 wt% of a crosslinking agent; and
(c) 5-20 wt% of a plasticizer (Abstract).
Li’s silane-modified polyurethane prepolymer represents a silane-terminated urethane which reads on the elected elongated moiety.
The crosslinking agent is exemplified by commercially available silane coupling agents such as A-171 and A-151 (p. 1, line 39).  Momentive (I) demonstrates that A-171 is vinyltrimethoxysilane (p. 2).  Momentive (II) demonstrates that A-151 is vinyltriethoxysilane (p. 1, Description).  Thus, Li’s preferred crosslinking agents are silanes which read on the elected nuclear moiety.
The plasticizer is exemplified by diisonyl phthalate and dioctyl phthalate (p. 2, lines 3-4).  These plasticizers read on the claimed operating material. 
One of ordinary skill in the art will at once recognize that the purpose of a crosslinking agent is to react with multiple polymer chains to produce a crosslinked composition.  It is evident that Li’s crosslinking agent will bond with the silane-modified polyurethane prepolymer.    Each of Li’s crosslinking agents, A-171 and A-151, include three alkoxysilane groups which will participate in crosslinking reactions with the silane groups in the silane-modified polyurethane prepolymer.  Therefore, one of ordinary skill in the art would recognize that at least some of the silane crosslinking agents will bond to at least three silane-modified polyurethane prepolymers and that at least some of the silane-modified polyurethane prepolymers possessing two terminal silanes will bond to at least two of the silane crosslinking agents.  Thus, Li anticipates Claims 1, 6, 9, 11, 19, and 22.
Regarding Claim 10, Li teaches reacting the silane-modified polyurethane and crosslinking agent in the presence of the plasticizer (p. 3, lines 5-13).  The instant specification illustrates that reacting a silane-terminated elongated moiety precursor compound and a silane-functional nuclear moiety precursor compound in the presence of a plasticizer identical to Li’s diisonyl phthalate results in the plasticizer operating material held in cells of the lattice structure formed from the silane-functional polymer and crosslinking agent (specification at p. 49, Example 1).  Li teaches toward the use of nuclear moieties, elongated moieties, and operating materials identical to the elected species, and teaches forming compositions through a method similar to that which is illustrated in the instant specification.  Therefore, one of ordinary skill in the art would reasonably expect at least some of Li’s plasticizer to reside in wells in the crosslinked composition.
Regarding Claim 13, Li teaches one embodiment where the plasticizer is present in the amount of 20 wt% (p. 2, lines 32-35).  

Claims 1, 4-12, and 17-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ravichandran et al. (US 2016/0244606).
Regarding Claims 1, 4-9, 11, and 17-22, Ravichandran teaches a curable composition containing (A) one or more organic polymers having a reactive-silicon-containing group; (B) a condensation catalyst; (C) a crosslinker; and (D) an adhesion promoter (Abstract).  
Ravichandran’s composition may include a plasticizer.  Suitable plasticizers include various phthalic acid esters (i.e. phthalates) (p. 19, [0193]).  This reads on the claimed operating material.
The crosslinker (C) may be an alkoxysilane or oximosilane (Abstract).  Suitable oximosilanes include vinyltris(methylethylketoxime)silane and methyltris(methylethylketoxime)silane.  Suitable alkoxysilanes include methyltrimethoxysilane, methyltriethoxysilane, and vinyltriethoxysilane (p. 26, [0258]).  These crosslinkers read on silane nuclear moieties.
The polymer component (A) may be a silylated polyurethane obtained by reacting an isocyanate-terminated polyurethane with a silane, or by reacting a hydroxyl-terminated polyurethane with an isocyanate-terminated silane (p. 26, [0256]).  This reads on a silane-terminated urethane.
Ravichandran teaches the reaction of a silane-terminated polyurethane which by definition contains two terminal silane groups with the crosslinking agents described above, each of which possess at least three reactive groups.  Ravichandran’s silane-terminated polyurethane and silane or oximosilane are identical to those which are described in the instant specification and recited in the claims.  
Although not expressly stated, one of ordinary skill in the art would reasonably expect a crosslinking agent having at least three reactive groups to react with at least three of the silane-terminated polyurethane moieties which are participating in the crosslinking reaction.  One of ordinary skill in the art would further expect at least some silane-terminated polyurethanes containing two reactive silane groups to react with at least two of the crosslinking agent moieties which are participating in the crosslinking reaction.  Therefore, Ravichandran as applied above reads on Claims 1, 4-9, 11, and 17-22.
Regarding Claim 10, Ravichandran teaches a composition formed from elongated moieties, nuclear moieties, and operating materials which are identical to those recited in the instant claims.  Ravichandran’s examples further illustrate forming the composition by combining all components including plasticizer (Eastman 168, dioctyl terephthalate) simultaneously, followed by reacting in the presence of a catalyst (see, e.g., p. 34, [0297]).  This is similar to the method described in the instant specification (see, e.g., p. 49, Example 1).  In addition, Ravichandran’s composition is described as forming a three-dimensional network structure (p. 23, [0226]).  One of ordinary skill in the art will at once recognize that a three-dimensional network structure formed from the components described above will necessarily possess structures corresponding to the claimed “wells” in the first lattice structure.  Based on the similarity in starting materials, production method, and final structure, one of ordinary skill in the art would reasonably expect at least some of Ravichandran’s phthalate plasticizer to reside inside the three-dimensional network structure corresponding to the claimed wells.
Regarding Claim 12, Ravichandran’s composition may further include auxiliary substances such as solvents.  Suitable solvents include toluene, hexane, chloroform, methanol, ethanol, isopropyl alcohol, acetone, MEK, DMF, and DMSO (p. 29, [0282]).  These solvents are recognized in the art as volatile liquids.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ravichandran.  
Regarding Claims 2, 3, and 16, Ravichandran remains as applied to Claim 1 above.  Ravichandran does not expressly disclose the percent of nuclear moieties bonded to elongated moieties, or the percent of elongated moieties bonded to nuclear moieties.  
Ravichandran does teach that the crosslinking agent is present in the amount of 1-10 wt% of the composition (p. 26, [0258]).  As indicated above, suitable crosslinking agents include methyltrimethoxysilane, methyltriethoxysilane, vinyltriethoxysilane vinyltris(methylethylketoxime)silane, and methyltris(methylethylketoxime)silane  (p. 26, [0258]).  Each of these crosslinking agents have three hydrolyzable groups which will react with the polymer component (A).  
As one example of the crosslinking agent (C), methyltrimethoxysilane possesses three hydrolyzable methoxysilane groups and has a molecular weight of 136.  The amount indicated above, combined with the molecular weight and functionality of this exemplary crosslinking agent, show that the crosslinking agent (C) will include 0.022-0.22 mols of reactive methoxysilane groups capable of reacting with the crosslinking agent (C).  
The polymer component (A) may be linear, preferably has a molecular weight of 3,000 to 30,000 (p. 14, [0140]), and is included in amounts of 10-100 wt% (p. 23, [0229]).  Assuming the minimum amount of crosslinking agent is present, Ravichandran effectively teaches toward 10-99 wt% of the polymer component (A).  As indicated above, suitable polymers for use as (A) include silane-terminated polyurethanes.  A linear silane-terminated polyurethane will necessarily possess two terminal silane groups.  
Based on the molecular weight, amount, and functionality indicated above, it is evident that the polymer component (A) will include 0.0006-0.066 mols of terminal silane groups capable of reacting with the crosslinking agent (C)1.  
The crosslinking agent is present in the amount of 1-10 wt% of the composition (p. 26, [0258]).  As indicated above, suitable crosslinking agents include methyltrimethoxysilane, methyltriethoxysilane, vinyltriethoxysilane vinyltris(methylethylketoxime)silane, and methyltris(methylethylketoxime)silane  (p. 26, [0258]).  Each of these crosslinking agents have three hydrolyzable groups which will react with the polymer component (A).  
As one example of the crosslinking agent (C), methyltrimethoxysilane possesses three hydrolyzable methoxysilane groups and has a molecular weight of 136.  The amount indicated above, combined with the molecular weight and functionality of this exemplary crosslinking agent, show that the crosslinking agent (C) will include 0.022-0.22 mols of reactive methoxysilane groups capable of reacting with the crosslinking agent (C)2.  
Based on these values, a minimum of 33% of the polymer component (A) (equivalent to the claimed elongated moiety) will be bonded to at least one nuclear moiety3.  A maximum of 100% of the polymer component (A) will be bonded to at least one nuclear moiety when 10-90 wt% (A) is combined with 10 wt% methyltrimethoxysilane, as evidenced by the fact that the number of moles of hydrolyzable groups in the crosslinking component at 10 wt% exceeds even the maximum possible number of terminal functional groups in the polymer component.  Thus, Ravichandran teaches toward a composition in which approximately 33-100 wt% of the silane-terminated polyurethane are bonded to at least one silane crosslinking agent.  
A minimum of 0.27 wt% of methyltrimethoxysilane crosslinking agent (equivalent to the claimed nuclear moiety) will be bonded to at least one silane-terminated polyurethane.4  A maximum of 100 wt% methyltrimethoxysilane will be bonded to at least one silane-terminated polyurethane, as evidenced by the fact that the maximum number of terminal silane groups in the polymer component (A) exceeds the minimum number of terminal silane groups in the methyltrimethoxysilane crosslinking agent.
As calculated above, Ravichandran teaches toward 0.27-100 wt% of nuclear moieties bonded to at least one elongated moiety, and 33-100 wt% of elongated moieties bonded to at least one nuclear moiety.  These ranges overlap or encompass the ranges recited in Claims 2, 3, and 16.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Therefore, the ranges of Claims 2, 3, and 16 are prima facie obvious in view of Ravichandran.
Regarding Claims 13-15, Ravichandran’s plasticizer is preferably included in amounts of 5-150 parts by weight per 100 parts of the polymeric component (p. 20, [0200]).  This is equivalent to approximately 4.7-60 wt%.   This overlaps the ranges of Claims 13-15. 



Response to Arguments

Applicant's arguments filed 6 November 2020 have been fully considered but they are not persuasive.
A.	Rejection of Claims 8, 9, 21, and 22 under 35 U.S.C. 112(b)
Applicant argues that the words “each of” are believed to be non-superfluous, and were included so it is clear that each moiety comprises a bonded functional moiety.  
It is not clear that the phrase “each of” provides any further limitation on “some . . . nuclear moieties compris[ing] at least one bonded-functional moiety.”  Nuclear moieties which do not comprise at least one bonded-functional moiety would not be included in the group of “at least some of said nuclear moieties” recited by the claims.  The presence of the phrases “each of” and “at least some of” adjacent to one another without further clarification or distinction in the claim language creates confusion as to whether some or all of the claimed nuclear moieties must contain the indicated functional moiety.  Therefore, the rejection of Claims 8, 9, 21, and 22 under 35 U.S.C. 112(b) is maintained.
B.	Rejection of Claims 1, 6, 9-11, 13, 19, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. 
Applicant argues that Li does not disclose or suggest a crystalline, semi-crystalline, and/or quasi-crystalline arrangement, nor does it contain any disclosure as to how such an arrangement could be obtained.
The instant specification lists the various ways in which a crystalline, semi-crystalline, or quasi-crystalline arrangement may arise.  Such arrangements are formed when some or all nuclear moieties are bonded (by ionic bonding, metallic bonding, van der Waals force, covalent bonding, and/or hydrogen bonding) to at least three elongated moieties, and some or all of the elongated moieties are bonded through the same means to at least two nuclear moieties.  This is captured more generally by the language of Claim 1, which requires the claimed moieties to be “chemically bonded” to one another.  The phrase “chemically bonded” is understood to encompass the various types of bonding described in the instant specification at page 26, lines 15-19.  
Li teaches nuclear moieties and elongated moieties which are identical to the elected species and which are covalently bonded in the manner required by the claims.  This bonding arrangement is described by the instant specification as being representative of the crystalline, semi-crystalline, or quasi-crystalline arrangement discussed in Applicant’s remarks.
Szycher (Handbook of Polyurethanes, 2013) is provided as further evidence that Li’s polyurethanes will possess a crystalline, semi-crystalline, or quasi-crystalline arrangement.  Szycher teaches that hydrogen bonding is associated with the groups in backbones of polymers including polyurethanes (p. 27).  A three-dimensional representation of hydrogen bonding in polyurethanes is provided in Figure 3.1 at page 39:

    PNG
    media_image1.png
    1121
    770
    media_image1.png
    Greyscale

This figure illustrates the three-dimensional lattice structure resulting from hydrogen bonding that is characteristic of polyurethanes.  The three-dimensional structure attributable to hydrogen bonding in polyurethanes is at minimum characteristic of a “quasi-crystalline” material which, as acknowledged in Applicant’s remarks, is representative of the claimed lattice structure.  In the case of Li, hydrogen bonding is supplemented by crosslinking as described above, further strengthening the three-dimensional network through covalent bonds.  
Szycher further teaches that regular molecular structures with reasonable flexibility, such as polyurethanes, tend to organize and pack into regular dense crystalline lattice structures.  Even in elastomeric polyurethanes, crystallization becomes apparent in low-temperature stiffening and embrittlement (p. 70, section 3.1.8.1).  Polyurethanes suffering from these problems attributable to crystallization may be softened by plasticizers (p. 56, section 3.1.5.2).  This approach is taken by Li, who includes 5-20% of a plasticizer in addition to a silane-modified polyurethane and crosslinking agent (Abstract).  
It is evident that Li’s disclosure of nuclear moieties and elongated moieties identical to the elected species and bonded to one another in the manner required by Claim 1 will necessarily result in the claimed lattice structure.  Szycher demonstrates this to be true by showing the three-dimensional hydrogen bonding network characteristic of polyurethanes and the general tendency of polyurethanes to pack into regular dense crystalline lattice structures.  Szycher further confirms that plasticizers as disclosed by Li are used in polyurethanes to overcome issues with low-temperature stiffening and brittleness associated with crystallization of polyurethanes.  Therefore, it is clear that Li would be understood by one of ordinary skill in the art as possessing at least a first lattice structure as required by Claim 1 consistent with the definition of that term provided in the instant specification.
C.	Rejection of Claims 1, 4-12, and 17-22 under 35 U.S.C. 102(a)(1) as being anticipated by Ravichandran; rejection of Claims 2, 3, and 13-16 under 35 U.S.C. 103 as being unpatentable over Ravichandran
Applicant argues that Ravichandran does not teach a “lattice structure” consistent with the definition provided by the instant specification.
Similar to Li, Ravichandran teaches a composition obtained by reacting silane-terminated polyurethanes with oximosilane crosslinking agents (Abstract; p. 26, [0256], [0258]).  Ravichandran discloses nuclear moieties and elongated moieties which are identical to the elected species and which are covalently bonded in the manner required by the claims.  This bonding arrangement is described by the instant specification as being representative of the crystalline, semi-crystalline, or quasi-crystalline arrangement discussed in Applicant’s remarks.
Szycher as discussed supra demonstrates that polyurethanes are generally recognized in the art as possessing a three-dimensional hydrogen bonding network structure and generally tending to pack into regular dense crystalline lattice structures.  Szycher further confirms that plasticizers as disclosed by Ravichandran are used in polyurethanes to overcome issues with low-temperature stiffening and brittleness associated with crystallization of polyurethanes.  Therefore, it is clear that Ravichandran’s compositions would be understood by one of ordinary skill in the art as possessing at least a first lattice structure as required by Claim 1 consistent with the definition of that term provided in the instant specification.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


    
        
            
    

    
        1 10g x 1mol/30,000g x 2 terminal silane groups = 0.0006 mol terminal silane groups; 99g x 1mol/3,000g x 2 terminal silane groups = 0.066 mol terminal silane groups
        2 1g x 1mol/136g x 3 methoxysilane groups = 0.022 mol methoxysilane groups; 10g x 1mol/136g x 3 methoxysilane groups = 0.22 mol methoxysilane groups
        
        3 Applies to a composition containing 99 wt% silane-terminated polyurethane (and 0.066 mol terminal silane groups) with Mw=3,000 and 1 wt% methyltrimethoxysilane (containing 0.022 mol methoxysilane groups).  0.022/0.066 x 100 = 33%.
        
        4 Applies to a composition containing 10 wt% methyltrimethoxysilane (and 0.22 mol methoxysilane groups) and 10 wt% silane-terminated polyurethane with Mw=30,000 (and 0.0006 mol terminal silane groups).